Order entered July 31, 2013




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00421-CR
                                     No. 05-13-00422-CR
                                     No. 05-13-00423-CR
                                     No. 05-13-00424-CR
                                     No. 05-13-00425-CR

                             THE STATE OF TEXAS, Appellant

                                             V.

                               ALBERT G. HILL III, Appellee

                      On Appeal from the 204th Judicial District Court
                                   Dallas County, Texas
              Trial Court Cause Nos. F11-00180-Q, F11-00181-Q, F11-00182-Q,
                                F11-00183-Q, F11-00191-Q

                                          ORDER
         The Court GRANTS the State’s July 29, 2013 motion for extension of time to file the

State’s opening brief.


         We ORDER the State to file the brief within THIRTY DAYS from the date of this

order.


                                                    /s/   CAROLYN WRIGHT
                                                          CHIEF JUSTICE